Case 7:20-cr-00327-VB Document 21 Filed 07/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(a a hf a SS Om SD Rb NP On Yad hal A ta ah ott ahs tt et tt tt x
UNITED STATES OF AMERICA :
Vv. : ORDER
RAHMEL NASH; and : 20 CR 327 (VB)
FRANK DELORENZO, :

Defendants.
=n —— ——= os tt xX

 

An initial conference in this matter is scheduled for July 20, 2020, at 12:00 p.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants, after consultation with counsel, waive their
right to be physically present and consent to appear by telephone.

Accordingly, it is hereby ORDERED:

1. By July 15, 2020, defense counsel shall advise the Court in writing as to whether their
clients waive their right to be physically present and consent to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: July 10, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
